DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 20 November 2018, is acknowledged.  Claims 1-33, 35, and 40 have been cancelled.  Claims 34, 36-39, 41-46 have been amended.  Claims 47-52 have been added.  Claims 34, 36-39, and 41-52 are under consideration.


Withdrawn Objections/Rejections
Applicant’s amendment has obviated the previous objection to the specification, to claim 40, and to claims 34 and 45 in part (please see below).
Applicant’s amendment has obviated the previous rejection of claims 34-39 and 41-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant’s amendment has obviated the previous rejection of claims 35 and 38 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph.
Applicant’s amendment and arguments have obviated the previous rejection of claims 42, 45, and 46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as lacking enablement.  The rejection is withdrawn regarding claim 45 in view of the data noted in the specification showing inhibition of cell proliferation by the unconjugated antibody.  Claim 42 was previously rejected because it depended from claim 45, which did not indicate that the cancer expressed AXL, but the amendment has obviated this issue.
The cancellation of claim 40 has obviated the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Claim Objections
Claim 34 is objected to because of the following informality: in the amended claim the amino acid sequence listed for SEQ ID NO: 8 includes what appears to be a dash between the “P” and “Y”. Appropriate correction is required.  Please use either a double bracket [[]] to indicate the deletion of the “-“ or use strikethrough of the entire sequence along with the full CDR sequence shown with underlining to facilitate printing of any patent that issues.

Claim 45 stands objected to because of the following informality:  the amino acid sequence listed for SEQ ID NO: 8 includes an extra space between the “P” and “Y”. Appropriate correction is required.  Please use either a double bracket [[]] to indicate the deletion or strikethrough the entire sequence and represent it with underlining and without the space to facilitate printing of any patent that issues.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 52 is ambiguous as to its metes and bounds.  The claim depends indirectly from claim 34 which recites the CDRs of the antibody described in the specification as the “TAG-TNBI” antibody.  But the language of claim 52 is unclear whether it is intended to limit the metes and bounds of the claim to the mouse antibody or to a humanized antibody.  It is suggested that the claim be revised to recite “. . . as claimed in claim 38, wherein the antigen-binding protein, or antigen-binding fragment thereof, is a humanized monoclonal antibody.”  In addition, it is suggested that Applicant add an independent claim reciting “An antibody that comprises a heavy chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 1 and a light chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 2.”  It is noted that when the VH and VL are fully defined by sequence then the claim does not need to specify that the antibody binds AXL because the binding activity of the antibody is then necessarily and inherently present in the VH+VL pair.  Applicant is invited to schedule an interview to discuss other options, but appropriate correction is required.  


Allowable Subject Matter 
No claim is allowed.

Applicant is invited to schedule an interview if it would be helpful to discuss options regarding claim 52 that could be presented in an after final amendment.  Please note that the Examiner will be out of office for multiple periods between mid-April and the end of May.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.